DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Claim Objections
Claim 2 is objected to because of the following informalities: The following change should be made to improve claim language clarity: 
On line 3 of claim 2, change “its cut-off frequency” to --a cut-off frequency thereof--. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamiazzo et al. US 2013/0162374.
As per claims 1-2, 11-13, 15, and 18, Tamiazzo et al. discloses in Fig. 18 an electrical circuit (e.g. filter 1809) and a method for minimizing spurious resonance in the electrical circuit comprising:
as per claims 1-2, a primary path (e.g. path from left terminal to low pass filter 1810 to high pass filter 1812 to a right terminal) having a first low pass filter (e.g. low pass filter 1810) located upstream of a first circuit element (i.e. first high pass filter) (e.g. high pass filter 1812) and a parallel bypass path (e.g. path from  having a second circuit element (i.e. second high pass filter) (e.g. high pass filter 1814), wherein the first circuit element is capable of producing a first spurious resonance starting at a first spurious resonance frequency (fs) (It is inherent that the high pass filter 1812 is capable of producing unwanted or “spurious” resonances, where the resonances are capable of being above or below frequency fc3, which includes above (i.e. “starting at”) frequency fc3 in Fig. 18 (i.e. “a first spurious resonance frequency” fs), as well-known in the art. For example, see pertinent art section below for an example of an exemplary teaching Vouloumanos which exemplarily teaches in Paragraph 77 that unwanted resonances can occur above or below the pass band of a low pass or high pass filter.) and wherein the first low pass filter attenuates energy at frequencies of about fs and higher (As shown in Fig. 18, the low pass filter 1810 attenuates energy above frequency fc2, which includes at frequencies above fc3.), wherein the second circuit element passes energy from about fs to about a maximum bandpass frequency (fm) of the electrical circuit without producing another spurious resonance (The high pass filter 1814 passes energy from frequency fc3 to a maximum bandpass frequency fm (not shown in Fig. 18 but inherently present as filters have a finite maximum frequency which is passed, well known in the art).), and wherein the energies from the primary path and the bypass path are combined downstream of the first and second circuit elements (Energies from the defined “primary and bypass paths” are combined at the right terminal which is downstream of the filters 1812 and 1814.); 
as per claims 11-13 and 15, dividing an input energy having frequencies from a low frequency to a maximum bandpass frequency (fm) into a first energy having frequencies from the low frequency to the spurious resonance frequency (fs) and a second energy having frequencies from fs to fm (Input energy inputted at the left terminal which has frequencies from frequency fc1 to the maximum frequency fm is divided into “a first energy” having frequencies from fc1 to fc2 in “the primary path” and “a second energy” having frequencies from fc2 to fm in “the bypass path”.); passing the first energy through said first circuit element through the primary path (The “first energy” is passed through the high pass filter 1812.); bypassing the second energy around said first circuit element through the parallel bypass path (The “second energy” is ; and combining the first and second energies (The “first and second energies” are combined at the right terminal.); and
as per claims 2 and 18, wherein the first high pass filter passes energy with frequencies from a cut-off frequency thereof (fc) to about fs (High pass filter 1812 passes energy with frequencies greater than frequency fc1, which includes frequencies between fc1 and fc3.), and wherein the second high pass filter passes energy with frequencies from about fs to about fm (High pass filter 1814 passes energy with frequencies greater than frequency fc3 which includes frequencies between fc3 and fm (i.e. maximum frequency).).
Allowable Subject Matter
Claims 3-10, 14, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Art
The following reference is provided as evidence of an exemplary teaching for an assertion made by the Examiner above: Vouloumanos US 2010/0127804 exemplarily teaches in Paragraph 77 that unwanted resonances can occur above or below the pass band of a low pass or high pass filter.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAKESH B PATEL/Primary Examiner, Art Unit 2843